Case 1:19-cr-O0060-CW Document1 Filed 06/03/19 PagelD.1 Page 1 of 9

Ap
: oon
Uo Urn
JOHN W. HUBER, United States Attorney (#7226) my OD
JENNIFER E. GULLY, Assistant United States Attorney (#15453) gO J i Pi.
Attorneys for the United States of America ee Ug Ly Creo

111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

 

 

   

 

FILED UNDER SEAL

UNITED STATES OF AMERICA, COMPLAINT

Plaintiff, VIOLATION: 2:/4my 373 PAN

VS. 18 U.S.C_§ 875(c), Interstate.

Transmission of Threats to bay eC

SCOTT BRIAN HAVEN, . ty EF fs

Defendant. Hon. Paul M. Warner

- | Chief United States Magistrate Judge

 

Before Paul M. Warner, Chief United States Magistrate Judge for the District of Utah,

appears the undersigned who, on oath deposes and says: | |
| COUNT 1
On or about May 23, 2019, in the Central Division of the District of Utah,
SCOTT BRIAN HAVEN,

the named defendant herein, did knowingly transmit in interstate commerce a communication
containing a threat to injure the person of another, to wit: while in the District of Utah, Scott
Brian Haven phoned the Washington, D.C. office for Representative 5 and stated that he was
“going to shoot him in the head, Pm going to do it now, are you ready?” and then ended the call;

all in violation of 18 U.S.C. 875(c).

 
~ Case 1:19-cr-00060-CW Document1 Filed 06/03/19 PagelD.2 Page 2 of 9

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Vincent Veloz, a Special Agent with the United States Capitol Police, Investigations
Division, Threat Assessment Section, Washington D.C., being first duly sworn, hereby depose

and state as follows:

 

 

 

INTRODUCTION AND AGENT BACKGROUND
1, Iam a Special Agent with the United States Capitol Police “USCP”), where I
have served since September 2005. I am currently assigned to the USCP Investigations Division,
Threat Assessment Section. In the course of my employment as a Special Agent with the USCP,

[have received training regarding the application for and execution of both search and arrest

 

warrants. In my current assignment, I have participated in and conducted investigations of

 

several types of violations of federal law against members of Congress.

2. This affidavit is made in support of a criminal complaint against and arrest
warrant charging SCOTT BRIAN HAVEN (hereinafter “HAVEN”) with violation of Title 18,
United States Code, Section 875(c). |

3, The facts and information contained in this affidavit are based upon my direct
participation in this investigation and as related to me by other law enforcement officers
pertaining to this investigation. This affidavit is intended to show merely that there is probable
cause for the requested complaint and arrest warrant and is not intended to include each and
every fact and matter observed by me or known to the United States of America.

PROBABLE CAUSE

4, On or about January 17, 2017, staff for the White House switchboard reported to

USCP Threat Assessment Section (“USCP/TAS”), a concerning phone call they received from

caller ID 801-XXX-6417 referring to Representative 1. According to the White House staff who

 
Case 1:19-cr-00060-CW Document1 Filed 06/03/19 “PagelD.3 Page 3 of 9

reported the incident, the caller stated, “[Representative 1] ought to be shot.” Number 801-XXX-
6417 was later identified as registered to HAVEN.
5, On or about March 3, 2017, USCP Communications transferred a call to

USCP/TAS. The male caller was profane in speech and the number on the caller ID appeared as

 

 

801-XXxX-6417, later identified as registered to HAVEN.

6. On or about May 17, 2018, staff for the Washington, D.C. office of Senator 1
reported to USCP/TAS a call forwarded from the United States Capitol Switchboard (“Capitol
Switchboard”). [THREAT #1] The male caller was extremely agitated and said “he would like

to slice [Senator 1]’s head off and [Senator 2]’s head too.” Congressional staff reported this

 

incident as an “outright threat.” The male caller was later identified as HAVEN. On-this single

 

date, HAVEN called the Capital Switchboard 32 times.

7. On or about June 6, 2018, staff for the Washington, D.C. office of Senator 1
transferred to USCP/TAS a call from an individual who they explained called their office often,
and that he is the same person that made the threatening call to Senator 1 in May. TAS Special
Agent Anyaso spoke with the caller and, despite Special Agent Anyaso identifying himself as a
Federal Law Enforcement Agent, the caller called Special Agent Anyaso a “cunt” several times.
A few minutes into the call, the caller made the following statement: “Come arrest me! I would
like to fucking beat the shit out of you just for trying!” Special Agent Anyaso asked the caller if
he was threatening a Federal Agent, at which point the caller stated “What are you gonna do?”
Special Agent Anyaso recorded this call and later played the call for other Agents in the Threats
office When Special Agent Andriko heard the recorded call, Special Agent Andriko recognized

the voice as that HAVEN, with whomi he had conducted a telephonic interview previously.

 
’ Case 1:19-cr-O0060-CW Document1 Filed 06/03/19 PagelD.4 Page 4 of 9

8. On or about August 13, 2018, a FBI Special Agent called HAVEN via telephone
at 801-XXX-6417, HAVEN identified himself upon answering the phone. During this phone
‘interview regarding his calls made to the Washington, D.C. office of Senator 1 and the June 6,

2018 phone conversation with Special Agent Anyaso. HAVEN denied making calls to members

 

of Congress other than Senator 3. HAVEN expressed negative feelings toward members of
Congress, and was upset about the purpose of the call, stating that “Conservatives don’t commit
violent acts against political opponents; that type of behavior is conducted by people on the left.”
HAVEN also stated that “Law Enforcement should be investigating groups like Black Lives

Matters instead of bothering [him]” and hung up the phone.

 

9, On or about September 18, 2018, staff for the Washington, D.C. office of Senator

 

1 reported to USCP/TAS a threatening phone call received from number 801-XXX-6417

_ [HAVEN]. [THREAT #2] Reporting congressional staff stated that the caller was agitated, and
yelling about “Democrats trying to destroy Trump’s presidency.” During the call, the caller got
increasingly worked up and shouted, in reference to Senator 1, “Tell the son of.a bitch we are
coming to hang the fucker!” and then hung up.

10. Onor about September 19, 2018, the Office Manager for the Washington, D.C.
office for Senator 1, reported to USCP/TAS a summary of a threatening call that was received
from 801-XXX-6417 on June 25 , 2018. This call was received after comments made by
Representative 2 encouraging supporters to confront Trump administration officials. Below is a
summary of the call reported by a staffer:

° “T picked up a call at 12:34 from “Caller Wireless” who was irate about
[Representative 2]’s comments about protesting administration officials. He said
that there were “far more second amendment people than whiney, crying liberals”
and said that if someone like [Representative 2] harassed or attacked his family, “I

will be the first to blow their fucking heads off — that’s not a threat, that’s a
promise.” Phone number is 801-XXX-6417.

 
Case 1:19-cr-O0060-CW Document1 Filed 06/03/19 PagelD.5 Page 5of9

11. Onor about October 18, 2018, the Office Manager for the Washington, D.C,
office of Senator 1 reported to USCP/TAS that HAVEN had called the office and again made

threatening statements. [THREAT #3] Below is a summary of the call:

 

 

e “At4:12 I received a call through the switch board, a man called; I didn’t get his

 

name, he was upset at Hillary Clinton supposedly using rhetoric to mobilize
democrats and put harm on the Republican Party. I told him I don’t know that she
said that, he said “I am going to take up my second amendment right, and shoot
you liberals in the head, you pussy, fuck you.” The number came from the capitol
extension, as I was taking the call, the number (9) 801-XXX-6417 came up”.

12. Onor about October 19, 2018, the Office Manager for the Washington, D.C.

office of Senator 1 repotted to USCP/TAS that “HAVEN called the office again today and made

 

very similar statements to the threats he made yesterday.” A summary of the call is below.

 

e “At 1:46 I received a call through the switchboard from “Caller Wireless”; phone
number was 801-XXX-6417. The caller was upset about Democrats attempting to
incite “mob violence” and was angry at [Representative 3] and the “Democrat
party” for encouraging this behavior. I told him that the Democratic Party and
[Senator 1] did not condone violence, to which he replied that “We will exercise
our 2" amendment rights” to address any “Democrat mobs” that threaten
conservatives.”

13. On November 13, 2018, FBI (UT) interviewed HAVEN outside his residence at
XXX East 1800 South, Kaysville, UT. HAVEN stated the following (below is information
provided by the FBI):

e HAVEN stated that telephone number (801) XXX-6417 was his cellular
phone and primary phone number. .

e HAVEN admitted that he has called the Washington, D.C. office of
Senator 1 several times. He explained the phone calls were made during periods of
frustration with the way Democrats were treating President Trump.

e HAVEN stated several times that Democrats were trying to steal elections
in Florida, Georgia, and Arizona and nobody was doing anything about it.

e HAVEN was advised of the statements reported by staff from the
Washington, D.C. office of Senator 1. HAVEN initially denied the statements and said
that those reporting the statements were “making up” the statements to gain sympathy
and make the Senator or themselves look good. °

 
Case

1:19-cr-O0060-CW Document1 Filed 06/03/19 PagelD.6 Page 6 of 9

e HAVEN admitted to calling and making statements in support of the
Second Amendment and in support of Brett Kavanagh.

e When informed that one of his conversations with a Capitol Police Special
Agent had been recorded, the one where HAVEN called the Special Agent a “cunt”
and threatened to “beat his ass,” and that his use of such language made it difficult for
the FBI to believe he hadn’t made the calls to Senator 1 and used such language with

 

congressional staff, HAVEN apologized.

 

e HAVEN stated that the comments made during the phone calls were “just .
meaningless threats that were made out of frustration.”

e HAVEN confirmed that he understood that his actions would be seen as
advocating or threatening violence and indicated that he felt bad about causing that
reaction.

e HAVEN stated that with the visit from the FBI he would just stop calling
Congress.

e HAVEN also stated that he owned a .22 caliber fireartn.

 

1-4
14

thaOle NA. Lag 4a Wlodhi-otan—lL_-C
U U TO

a 1 4_J. 24 9.04-9. L nacerftartthe Oe
OY Or about sanuary IT, 2UT Fy WIC OTIC Vida er LOT WIG VV chs tier

office of Senator | reported to USCP/TAS the following: “Our office received a call from Mr.

Haven from the 801-XXX-6417 number. Below is a summary of the call from the staffer who

spoke with Mr. Haven”

15,

e “The call came in around 1:37. He said that he was trying to teach his daughter
about morality but he couldn’t do it while democrats like [Congresswoman 2]
were killing babies, then went on to say “you guys really enjoy killing babies,
buh? Do you like being a fucking baby killer you bitch?”

On or about March 21, 2019, the Office Manager for the Washington, D.C. office

of Senator 1 reported to USCP/TAS the following: “Our D.C. office received a call from Mr.

Haven this morning from the 801-XXX-6417 number. Below is a summary of the call from the

person who spoke with Mr. Haven”.

e Aman called in at around 10:16 am saying if anyone in the Democrat Leadership
refers to Trump as Hitler again he will raise his 2"! amendment right against them.
He sounded very hostile and angry. I noted down his phone number: 801-XXX-
6417.”

 
Case 1:19-cr-O0060-CW Document1 Filed 06/03/19 PagelD.7 Page 7 of 9

16. On or about April 25, 2019, staff for the Washington, D.C. office of Senator 4,
reported to USCP/TAS two calls received from (801) XXX-6417. [THREAT #4] The male
caller who identified himself as “Hitler,” was yelling, vulgar, and repeatedly said, in reference to

Senator 4, “I'll put a bullet in his fucking head.” When staff asked the caller [HAVEN], if he was

 

 

aware that he was threatening a United States Senator, he [HAVEN] said “T don’t care ifhe’s a
Senator, telling him he needs a bullet in his fucking head.”

17. On or about May 15, 2019, staff for the Washington, D.C. office of Representative
4 reported to USCP/TAS a call received at approximately 5:11 p.m. from the Capitol

Switchboard, (202) XXX-3121. [THREAT #5] The caller was talking about illegal immigration

 

and sanctuary cities and said that if Representative 4 didn’t do anything to stop it, the caller

 

would “use his 2°? Amendment right to blow the head off [Representative 4].” This call lasted for
2-3 minutes. Call records from the Capitol Switchboard for that day revealed that HAVEN
called the Capitol Switchboard from 801-XXX-6417 and that the call lasted for 2 minutes and 4
seconds. Records from AT&T show that phone number (801) XXX-6417 called the Capitol
Switchboard at 5:11 p.m. -

18. On or about May 23, 2019, staff for the Washington, D.C. office of Representative
5 reported to USCP/TAS a call received at approximately 1510 hours from the U.S. Capitol
Switchboard (202) XXX-3121. [THREAT #6] The caller stated that he “was standing right
behind him [Representative 5] and was going to take him out, because the Russians want him
taken out, because he is trying to remove a duly elected President.” The caller also stated “I’m at
his office; I’m right behind him now. I’m going to shoot him in the head, I’m going to do it now,
are you ready?” and ended the call. An exigent request submitted to Verizon Communications

for all incoming calls received at (202) XXX-3121 on May 23, 2019, identified HAVEN’s phone-

 
Case 1:19-cr-O0060-CW. Document 1 Filed 06/03/19 PagelD.8 Page 8 of 9

number (801) XXX-6417. Records from AT&T show that phone number (801) XXX-6417 called

the Capitol Switchboard at 3:10 p.m.

19. Onor about May 28, 2019, the Office Manager for the Washington, D.C. office of

Senator 1, reported to USCP/TAS a threatening call transferred from the U.S. Capitol

 

 

Switchboard at approximately 1237 hours. [THREAT #7] The male caller, who identified
himself as George Washington, threatened to “come up here and blow some fucking heads off,”
referring to Senator 5 and former Secretary of State John Kerry. The exigent request submitted
to Verizon Communications for all incoming calls received at (202) XXX-3121 on May 28,

2019, identified phone number (801) XXX-6417. Records from AT&T show that phone number

 

(801) XXX-6417 called the Capitol Switchboard at 12:37 p.m.

 

20. After receiving notification of these threats, USCP obtained certain records from
AT&T, the cellular provider of the phone number (801) XXX-6417. These records confirmed
the subscriber as HAVEN with an address of XXX East 1800 South, Kaysville, UT 84037.
AT&T records provided latitude and longitude of the location from which HAVEN made the
calls.. These coordinates show that the HAVEN made the calls from within the District of Utah.
AT&T records also show the extreme volume of calls HAVEN makes to the Capitol |
Switchboard. From May 17, 2018 to October 29, 2018, approximately five and a half months,
toll records show 1,499 outgoing calls from (801) XXX-6417 to the Capitol Switchboard. In
addition, from May 1, 2019 to May 28, 2019, AT&T records show that 850 calls were made from

(801) XXX-6417 to the Capitol Switchboard.

 
- Case 1:19-cr-00060-CW Document1 Filed 06/03/19 PagelD.9 Page 9 of 9

CONCLUSION |
21. . Based upon the facts set forth in this affidavit, I believe that probable cause exists

to support charges against Scott Brian Haven for violation of Title 18, United States Code,

 

 

 

Section 875(c).
DATED this 3rd day of June, 2019. er
VINCENT VEDOZ

Special Agent, United States Capitol Police

Approved:

 

_JOHN W, HUBER

 

United States Attomey

OK IL

JENNIVERE/GYLILY
Assistant United States Attorney

SUBSCRIBED AND SWORN TO BEFORE ME this 3rd day of June, 2019.

QL.

PAUL M. WARNER
Chief United States Magistrate Judge

    

FP ZLECT TP

 

 
